                                                 UNITED STATES DISTRICT COURT
                                                 EASTERN DISTRICT OF MICHIGAN
                                                      SOUTHERN DIVISION

DARRYL MORRIS, JR.,

                             Plaintiffs,                         Case No. 2:18-cv-11878
                                                                 District Judge Arthur J. Tarnow
v.                                                               Magistrate Judge Anthony P. Patti

CREDIT BUREAU OF
YPSILANTI and DANIEL E.
HUNTER,

          Defendants.
_________________________/

            ORDER GRANTING AS UNOPPOSED DEFENDANT CREDIT
           BUREAU OF YPSILANTI’S MOTION TO COMPEL DISCOVERY
                           RESPONSES (DE 12)

              Currently before the Court is Defendant Credit Bureau of Ypsilanti’s

October 30, 2018 motion to compel discovery responses, which has been referred

to me. (DEs 12, 13.)

              According to the motion, on August 23, 2018, counsel for Defendant served

on Plaintiff its first requests for production and interrogatories. (DE 12, 12-1.)1




                                                            
1
 While Defendant’s motion only identifies Defendant’s requests for production
and interrogatories as being at issue (DE 12 at ¶ 1), I note that the August 23, 2018
certificate of service attached as Exhibit 1 to Defendant’s motion indicates that
Defendant also served requests for admission to Plaintiff. It is not clear from
Defendant’s short motion whether Plaintiff has responded to these requests for
admission.
Defendants twice extended the deadline for Plaintiff to respond to these discovery

requests, but Plaintiff failed to respond.

      Defendant filed the instant motion to compel on October 30, 2018, seeking

an order compelling Plaintiff to respond to the requests for production and

interrogatories. (DE 12.) “A response to a nondispositive motion must be filed

within 14 days after service of the motion.” E.D. Mich. LR 7.1(e)(2)(B). Thus, in

the absence of a scheduling order stating otherwise, Plaintiff’s response to

Defendant’s October 30, 2018 motion (DE 12) would have been due on or about

November 13, 2018. See Fed. R. Civ. P. 6(a), 6(d). To date, Plaintiff has not

responded to Defendant’s motion.

        The local court rules of the Eastern District of Michigan required Plaintiff

to file a response if he wished to oppose Defendant’s motion to compel. See E.D.

Mich. LR 7.1(c)(1) (“A respondent opposing a motion must file a response,

including a brief and supporting documents then available.”) (emphasis added).

Opposition to a motion is deemed waived if the responding party fails to respond

or otherwise oppose the motion. See Humphrey v. United State Attorney General’s

Office, 279 F. App’x 328, 331 (6th Cir. 2008). Because Plaintiff has not responded

to Defendant’s motion to compel discovery responses, Defendant’s motion can and

will be construed as unopposed.



                                             2
 
      Accordingly, Defendant’s motion to compel discovery responses is

GRANTED as unopposed, and Plaintiff must respond to Defendant’s First

requests for production and interrogatories, and produce all responsive documents,

by MONDAY, NOVEMBER 26, 2018. All objections are deemed waived. To

the extent that any requests to admit within the discovery requests at issue have not

been already been responded to, they are deemed admitted, pursuant to Fed. R.

Civ. P. 36(a)(3). Finally, costs and attorney fees are awarded to Defendant

pursuant to Fed. R. Civ. P. 37(a)(5)(A), in pursuit of which Defendants’ counsel

may file a statement of costs and attorney fees within 5 calendar days of this Order,

and in response to which Plaintiff may file specific objections within 5 days

thereafter.

      IT IS SO ORDERED.

Dated: November 16, 2018               s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE

                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on November 16, 2018, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                          3
 
